CUNNINGHAM, C. J.
The property assessed, the valuation of which is the subject matter of this action, consisted of *517mills and smelters for the reduction of ores. The taxpayer was dissatisfied “with the amount of its assessment as fixed by the state tax commission and the board of equalization,” and therefore gave notice, filed the protest, paid the taxes, and filed the receipt for such payment in the office of the clerk of the board of supervisors on the fifteenth day of September, 1917. The papers were filed in the superior court, and the procedure indicated by paragraph 4887, Revised Statutes of Arizona of 1913, was substantially followed. The court denied a motion to dismiss the appeal, and a trial resulted in favor of the plaintiff, “that the tax as levied by the tax commission is excessive; that the amount of taxes be fixed in the sum of $2,000,000 in round figures; and that execution issue as provided by law.”
The state and county appeal. The taxpayer moves to dismiss the appeal for the reason that the order made is not appealable. In State v. Inspiration Consolidated Copper Co., ante, p. 503, 181 Pac. 955, we have held adversely to such contention.'
The motion to dismiss this appeal ié consequently denied.
The judgment rendered in this cause was rendered in a matter wholly within the province of the state tax commission’s duties, of which the superior court acquired no jurisdiction, through the course of the proceedings by which the matter came before the court. We have considered all of the questions involved in this case in cause No. 1668 (State v. Inspiration Consolidated Copper Co., supra), and on the authority of that case the judgment is vacated and the cause remanded to the lower court, with instructions to dismiss the action.
Vacated and remanded, with instructions.
BAKER, J., concurs.